DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  “a plurality of slits, and combinations thereof” should likely be “a plurality of slits, or combinations thereof”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 17 recite “pouch for receiving at least one portable battery pack” and “at least one pocket for receiving the at least one portable battery pack” which appear to functionally claim the at least one battery pack.   The claims then recite “the at least one battery pack includes one or more batteries enclosed in a second 
Claims 2-11, 13-16, 18-20 are rejected as depending from claims 1, 12, or 17 and therefore incorporating the indefinite scope.
Claim 2 recites “zipper teeth are positioned near one vertical edge” and “zipper teeth are positioned near an opposite vertical edge” The term "near" is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For this reason the scope of claim 2 is unclear. For the purpose of examination zipper teeth that are placed on the same half of the body of a device to a vertical edge are considered to meet this limitation.
Claim 2 and 18 recites the limitation "the first vertical closeable bottom opening" and “the second vertical closeable bottom opening” There is insufficient antecedent basis for this limitation in the claim. It is noted that a first closeable bottom opening and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alves (US 5808865 A).
Regarding claim 1, Alves discloses a wearable pouch structurally capable of receiving at least one portable battery pack (Fig. 2) comprising, a main body including a front side, a back side opposite the front side (Fig. 1), at least one sealable opening (sealed by flap 15), and at least one opening (40/41) for at least one lead from the at least one portable battery pack secured within the wearable pouch, wherein the wearable pouch further includes at least one internal pocket (noting the space within the body 14) for receiving the at least one portable battery pack (Fig. 2), wherein the at least one internal pocket includes at least one mechanism (15) for selectively closing the at least one internal pocket, and the device is structurally capable of including at least one portable battery pack  which includes one or more batteries enclosed in a second wearable pouch, wherein the second wearable pouch includes a closeable .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves (US 5808865 A) in view of Tucker (US 4081061 A).
Regarding claim 2, Alves does not specifically disclose a first length of zipper teeth, a second length of zipper teeth, a third length of zipper teeth, and a fourth length of zipper teeth on the back side of the pouch, wherein the first length of zipper teeth and the third length of zipper teeth are positioned near one vertical edge of the back side of the wearable pouch and wherein the second length of zipper teeth and the fourth length of zipper teeth are positioned near an opposite vertical edge of the back side of the wearable pouch, wherein the first length of zipper teeth and the second length of zipper teeth have a different length or different sized teeth than the third length of zipper teeth and the fourth length of zipper teeth.
Tucker teaches (Shown below in Annotated Fig. 9) the ability to have a bag including a back side having a first length of zipper teeth (Z1), a second length of zipper teeth (Z2), a third length of zipper teeth (Z3), and a fourth length of zipper teeth (Z4) on 

    PNG
    media_image1.png
    327
    450
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Alves and include a similar zipper system on the back side of the pouch because such a change would allow the pouch to be attached to another pouch or a support device thereby allowing the devices to be carried independently or connected to another piece as a unitary structure as suggested by Tucker.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves (US 5808865 A) in view of Miller (US 2011/0204114 A1) and Tong (US 2007/0125815 A1).
Regarding claims 3 and 7, Alves does not specifically discloses straps removably attached to the wearable pouch; a closeable top opening located on the back side of the pouch, a first closeable bottom opening and a second closeable bottom opening located on the back side of the pouch, wherein the first closeable bottom opening and the second closeable bottom opening are located lower on the back side of the wearable pouch than the closeable top opening, wherein the straps include a first strap and a second strap operable to be stored in and removed from the closeable top opening, wherein the first strap includes a male side-release buckle component, a first bottom male side-release buckle component, a first slider, and a first length of webbing, and wherein the second strap includes a female side-release buckle component, a second bottom male side-release buckle component, a second slider, and a second length of webbing, wherein the male side-release buckle component is operable to connect with the female side-release buckle component to form a chest strap, and wherein the first length of webbing and the second length of webbing are operable to adjust the height of the chest strap; a first bottom female side-release buckle component operable to connect with the first bottom male side-release buckle component and operable to be stored in the first vertical closeable bottom opening, and a second bottom female side-release buckle component operable to connect with the second bottom male side-release buckle component and operable to be stored in the second vertical closeable 
Miller teaches the ability to have straps (66a/66b) removably attached to a wearable pouch, a closeable top (64) opening located on the back side of the pouch, the straps include a first strap (66a) and a second strap (66b) operable to be stored in and removed from the closeable top opening, wherein the first strap includes a male side-release buckle component, a first bottom male side-release buckle component, a first slider, and a first length of webbing, and wherein the second strap includes a female side-release buckle component, a second bottom male side-release buckle component, a second slider, and a second length of webbing, wherein the male side-release buckle component is operable to connect with the female side-release buckle component to form a chest strap (70), and wherein the first length of webbing and the second length of webbing are operable to adjust the height of the chest strap; a first bottom female side-release buckle component operable to connect with the first bottom male side-release buckle component and a second bottom female side-release buckle component operable to connect with the second bottom male side-release buckle component and including straps removably attached to the wearable pouch (Figs. 5E and 6A), wherein the straps are attached to the wearable pouch via an attachment mechanism and an attachment fixture (Figs. 5E and 6A).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Alves and include the removable strap system of Miller because such a change would allow for the device to be carried by a 
Modified Alves does not specifically disclose a first closeable bottom opening and a second closeable bottom opening located on the back side of the pouch, wherein the first closeable bottom opening and the second closeable bottom opening are located lower on the back side of the wearable pouch than the closeable top opening whereby the first and second bottom female side release buckles are operable to be stored in the second vertical closeable bottom opening.
Tong teaches the ability to have a pouch having a pair of stowable shoulder straps and a first closeable bottom opening and a second closeable bottom opening (27) located on the back side of the pouch, wherein the first closeable bottom opening and the second closeable bottom opening are located lower on the back side of the wearable pouch than a closeable top opening (Fig. 8) whereby a first and second bottom connections (271) are operable to be stored in the first and second closeable bottom openings.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Alves and include a first and second closeable bottom openings in order to allow the first and second bottom connecting devices to be stored therein when not in use as demonstrated by Tong.
To the degree that it can be argued that the bottom closeable openings are not vertical closeable openings, it would have been obvious to one having ordinary skill in the art to make the openings vertical because such a change would require a mere .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves (US 5808865 A) in view of McElroy et al. (US 2011/0173731 A1).
Regarding claim 4, Alves does not specifically disclose the wearable pouch includes a substantially hexagonal top with a top edge substantially parallel to a bottom edge of the wearable pouch, a first side edge intersecting the top edge at an angle, and a second side edge intersecting the top edge at an angle.
McElroy teaches the ability to have a wearable pouch for holding electronic devices including a substantially hexagonal top with a top edge substantially parallel to a bottom edge of the wearable pouch, a first side edge intersecting the top edge at an angle, and a second side edge intersecting the top edge at an angle (Fig. 2A).
It would have been obvious to one having ordinary skill in the art before the effective filling date to take the device of Alves and add a hexagonal top portion similar to that of McElroy because such a change would allow for additional interior space at the top of the pouch thereby increasing the capacity of the pouch.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves (US 5808865 A) in view of Antonioni (US 2009/0039122 A1).
Regarding claims 5 and 6, Alves teaches discloses at least one antenna opening (noting the other of 40/41). Alves does not specifically disclose at least one tie down, and at least one securing strap, wherein the at least one tie down is located on the 
Antonioni teaches the ability to have a pouch (Fig. 1A) having an object retention system having at least one tie down (20), and at least one securing strap (22), wherein the at least one tie down is located on the interior of the pouch and is formed of an elastomeric material (Paragraph 0049), wherein the at least one securing strap is located on the interior of the wearable pouch and is operable to secure at least one peripheral device to the wearable pouch (Fig. 1A) as well as the ability to secure a peripheral device being a computer (Paragraph 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Alves and include an object retention system on the interior of the pouch in order to further secure items therein and/or assist on the overall organization within the pouch by helping to hold objects placed inside the pouch in place relative to the pouch.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves (US 5808865 A) in view of Woodmansee (US 2007/0295772 A1).
Regarding claim 8, Alves does not specifically disclose at least one layer of heat resistant material or at least one layer of material resistant to bullets and/or shrapnel.
Woodmansee teaches the ability to have a wearable pouch including at least one bullet or shrapnel resistant material (abstract).
.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves (US 5808865 A) in view of Kaji et al. (US 5701067 A)(Kaji) and Miller (US 2011/0204114 A1).
Regarding claim 9, Alves does not specifically disclose a solar panel operable to charge the at least one portable battery pack, wherein the solar panel is foldable and includes at least two solar modules mounted on a substrate, and wherein the solar panel further includes a pouch attachment.
Kaji teaches the ability to have a solar panel operable to charge the at least one portable battery pack, wherein the solar panel is foldable and includes at least two solar modules mounted on a substrate, and wherein the solar panel further includes a pouch attachment (Fig. 6).
It would have been obvious to one having ordinary skill in the art to take the device of Alves and include a solar panel attachable to the pouch because such a change would allow the solar panel to charge items held within the pouch as suggested by Kaji.
Modified Alves does not specifically disclose a pouch attachment ladder system (PALS) operable to attach the solar panel to the wearable pouch, and wherein the 
Miller teaches the ability to have an attachment system between accessories and a pouch or support portion including a PALS system comprising a plurality of straps (Figs. 1, 7A, and 7E).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device modified device of Alves and include a PALS system on the pouch and/or accessories because such a change would allow the user to attach or remove or relocate or reconfigure the attachment of the pouch and accessories in order to configure them in a desired way.
Regarding claims 10 and 11, modified Alves and specifically Miller teaches a pouch (82) attachment ladder system (PALS) operable to attach the wearable pouch to a load-bearing platform, and wherein the pouch attachment ladder system comprises a plurality of straps, a plurality of horizontal rows of webbing, a plurality of slits, and combinations thereof, wherein the load-bearing platform is selected from the group consisting of a vest, a backpack, and body armor (Paragraph 0039).

Claims 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves (US 5808865 A) in view of Calkin (US 7712645 B2).
Regarding claims 12, Alves discloses a wearable pouch capable of receiving at least one portable battery pack comprising, a main body (14) including a front side, a back side opposite the front side, at least one sealable opening ( the opening sealable via 15), and at least one opening (40/41) for at least one lead from the at least one 
Alves does not specifically disclose the at least one internal pocket includes a plurality of slits, and wherein the plurality of slits is operable to attach Modular Lightweight Load-carrying Equipment (MOLLE) pouches and/or route cables.
Calkin teaches the ability to have a pouch with an internal picket having a plurality of slits wherein the plurality of slits (noting the openings above and below portion 56) is operable to attach Modular Lightweight Load-carrying Equipment (MOLLE) pouches (Col. 5; Ll. 32-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Alves and include a MOLLE compatible attachment system within the interior pocket because such a change would allow the device to secure items within the pouch and/or organize items held within the pouch.
Alternatively, to the degree it can be argued that portions 22 of Calkin do not form “slits” it would have been obvious to one having ordinary skill in the art to replace the strap portions with slits because such a change would require the mere choice of 
Regarding claim 17, Alves discloses a wearable pouch capable of receiving at least one portable battery pack comprising, a main body (14) including a front side, a back side opposite the front side, at least one sealable opening ( the opening sealable via 15), and at least one opening (40/41) for at least one lead from the at least one portable battery pack secured within the wearable pouch, wherein the wearable pouch further includes at least one internal pocket (noting the interior of the body 14) for receiving the at least one portable battery pack, wherein the at least one internal pocket includes at least one mechanism for selectively closing the at least one internal pocket (15) and the device is structurally capable of receiving at least one portable battery pack including one or more batteries enclosed in a second wearable pouch, wherein the second wearable pouch includes a closeable opening through which the one or more batteries are operable to be removed from the second wearable pouch.
Alves does not specifically disclose the at least one internal pocket includes a plurality of slits, and wherein the plurality of slits is operable to attach Modular Lightweight Load-carrying Equipment (MOLLE) pouches and/or route cables.
Calkin teaches the ability to have a pouch with an internal picket having a plurality of slits wherein the plurality of slits (noting the openings above and below portion 56) is operable to attach Modular Lightweight Load-carrying Equipment (MOLLE) pouches (Col. 5; Ll. 32-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Alves and include a MOLLE compatible 
Alternatively, to the degree it can be argued that portions 22 of Calkin do not form “slits” it would have been obvious to one having ordinary skill in the art to replace the strap portions with slits because such a change would require the mere choice of one known MOLLE compatible structure for another and yield predictable results to one of ordinary skill in the art at the time of the invention.
Calkin teaches the ability to have straps removably attached to a wearable pouch (36/38/46).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Alves and further use the teaching of Calkin and include removable straps because such a change would allow the user to carry or transport the pouch in additional ways.
Regarding claim 19, modified Alves and specifically Calkin shows the straps are attached to the wearable pouch via an attachment mechanism and an attachment fixture (42/44).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves (US 5808865 A) in view of Calkin (US 7712645 B2) as applied to claim 12 above, and further in view of McElroy et al. (US 20110173731 A1).
Regarding claim 13, modified Alves does not specifically disclose the wearable pouch includes a substantially hexagonal top with a top edge substantially parallel to a 
McElroy teaches the ability to have a wearable pouch for holding electronic devices including a substantially hexagonal top with a top edge substantially parallel to a bottom edge of the wearable pouch, a first side edge intersecting the top edge at an angle, and a second side edge intersecting the top edge at an angle (Fig. 2A).
It would have been obvious to one having ordinary skill in the art before the effective filling date to take the device of Alves and add a hexagonal top portion similar to that of McElroy because such a change would allow for additional interior space at the top of the pouch thereby increasing the capacity of the pouch.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves (US 5808865 A) in view of Calkin (US 7712645 B2) as applied to claim 12 above, and further in view of Woodmansee (US 20070295772 A1).
Regarding claim 14, modified Alves does not specifically disclose at least one layer of heat resistant material or at least one layer of material resistant to bullets and/or shrapnel.
Woodmansee teaches the ability to have a wearable pouch including at least one bullet or shrapnel resistant material (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Alves and include at least one layer of material resistant to bullets or shrapnel because such a change would help to protect the items .

Claims 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves (US 5808865 A) in view of Calkin (US 7712645 B2) as applied to claims 12 and 17 above, and further in view of Kaji et al. (US 5701067 A)(Kaji) and Miller (US 20110204114 A1).
Regarding claims 15, 16, and 20, modified Alves does not specifically disclose a solar panel operable to charge the at least one portable battery pack, wherein the solar panel is foldable and includes at least two solar modules mounted on a substrate, and wherein the solar panel further includes a pouch attachment.
Kaji teaches the ability to have a solar panel operable to charge the at least one portable battery pack, wherein the solar panel is foldable and includes at least two solar modules mounted on a substrate, and wherein the solar panel further includes a pouch attachment (Fig. 6).
It would have been obvious to one having ordinary skill in the art to take the device of Alves and include a solar panel attachable to the pouch because such a change would allow the solar panel to charge items held within the pouch as suggested by Kaji.
Modified Alves does not specifically disclose a pouch attachment ladder system (PALS) operable to attach the solar panel to the wearable pouch, and wherein the pouch attachment ladder system comprises a plurality of straps, a plurality of horizontal rows of webbing, a plurality of slits, or combinations thereof.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device modified device of Alves and include a PALS system on the pouch and/or accessories because such a change would allow the user to attach or remove or relocate or reconfigure the attachment of the pouch and accessories in order to configure them in a desired way.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves (US 5808865 A) in view of Calkin (US 7712645 B2) as applied to claim 17 above, and further in view of Miller (US 20110204114 A1) and Tong (US 2007/0125815 A1).
Regarding claim 18, modified Alves does not specifically discloses straps removably attached to the wearable pouch; a closeable top opening located on the back side of the pouch, a first closeable bottom opening and a second closeable bottom opening located on the back side of the pouch, wherein the first closeable bottom opening and the second closeable bottom opening are located lower on the back side of the wearable pouch than the closeable top opening, wherein the straps include a first strap and a second strap operable to be stored in and removed from the closeable top opening, wherein the first strap includes a male side-release buckle component, a first bottom male side-release buckle component, a first slider, and a first length of webbing, and wherein the second strap includes a female side-release buckle component, a second bottom male side-release buckle component, a second slider, and a second 
Miller teaches the ability to have straps (66a/66b) removably attached to a wearable pouch, a closeable top (64) opening located on the back side of the pouch, the straps include a first strap (66a) and a second strap (66b) operable to be stored in and removed from the closeable top opening, wherein the first strap includes a male side-release buckle component, a first bottom male side-release buckle component, a first slider, and a first length of webbing, and wherein the second strap includes a female side-release buckle component, a second bottom male side-release buckle component, a second slider, and a second length of webbing, wherein the male side-release buckle component is operable to connect with the female side-release buckle component to form a chest strap (70), and wherein the first length of webbing and the second length of webbing are operable to adjust the height of the chest strap; a first bottom female side-release buckle component operable to connect with the first bottom male side-release buckle component and a second bottom female side-release buckle 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Alves and include the removable strap system of Miller because such a change would allow for the device to be carried by a set of shoulder straps, thereby allowing the user to carry or transport the device in an additional way.
Modified Alves does not specifically disclose a first closeable bottom opening and a second closeable bottom opening located on the back side of the pouch, wherein the first closeable bottom opening and the second closeable bottom opening are located lower on the back side of the wearable pouch than the closeable top opening whereby the first and second bottom female side release buckles are operable to be stored in the second vertical closeable bottom opening.
Tong teaches the ability to have a pouch having a pair of stowable shoulder straps and a first closeable bottom opening and a second closeable bottom opening (27) located on the back side of the pouch, wherein the first closeable bottom opening and the second closeable bottom opening are located lower on the back side of the wearable pouch than a closeable top opening (Fig. 8) whereby a first and second bottom connections (271) are operable to be stored in the first and second closeable bottom openings.

To the degree that it can be argued that the bottom closeable openings are not vertical closeable openings, it would have been obvious to one having ordinary skill in the art to make the openings vertical because such a change would require a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.T.T./           Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734